The Disciplinary Review Board having filed with the Court its decision in DRB 18-138, concluding that as a matter of reciprocal discipline pursuant to Rule 1:20-14(a)(4), Annette Maria Oakley of Philadelphia, Pennsylvania, who was admitted to the bar of this State in 2003, should be censured based on respondent's discipline by consent in Pennsylvania for unethical conduct that in New Jersey constitutes violations of RPC 1.3 (lack of diligence), RPC 1.4(b) (failure to communicate with client), RPC 5.5(a)(1) (unauthorized practice of law) and RPC 8.4(c) (conduct prejudicial to the administration of justice);
And good cause appearing;
It is ORDERED that Annette Maria Oakley is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.